
	

114 SRES 76 ATS: Welcoming the Prime Minister of Israel to the United States for his address to a joint meeting of Congress.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 76
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Cornyn (for himself, Mr. Inhofe, Mr. Wicker, Mr. Cotton, Mr. Lee, Mr. Heller, Mr. Blunt, Mr. Rounds, Mr. Boozman, Mr. Hatch, Mr. Moran, Mr. Thune, Mr. Tillis, Mr. Roberts, Mr. Grassley, Ms. Collins, Mrs. Fischer, Mr. Vitter, Mr. McConnell, Mr. Sullivan, Mr. Lankford, Mr. Risch, Mr. Daines, Mr. Isakson, Mr. Cochran, Mrs. Capito, Mrs. Ernst, Mr. McCain, Mr. Sessions, Mr. Sasse, Mr. Barrasso, Mr. Portman, Mr. Rubio, Mr. Alexander, Mr. Cassidy, Mr. Burr, Mr. Crapo, Mr. Toomey, Mr. Hoeven, Mr. Cruz, Mr. Shelby, Mr. Gardner, Mr. Perdue, Ms. Ayotte, Mr. Coats, Mr. Kirk, Mr. Johnson, Mr. Scott, Mr. Enzi, Mr. Paul, and Ms. Murkowski) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		February 26, 2015Committee discharged; considered, amended, and agreed to with an amendment to the titleRESOLUTION
		Welcoming the Prime Minister of Israel to the United States for his address to a joint meeting of
			 Congress.
	
	
 Whereas, since its founding in 1948, Israel has been a strong and steadfast ally to the United States in the Middle East, a region characterized by instability and violence;
 Whereas the United States-Israel relationship is built on mutual respect for common values, including a commitment to democracy, the rule of law, individual liberty, free-market principles, and ethnic and religious diversity;
 Whereas the strong cultural, religious, and political ties shared by the United States and Israel help form a bond between our countries that should never be broken;
 Whereas Israel continues to serve as a shining model of democratic values by regularly holding free and fair elections, promoting the free exchange of ideas, and vigorously exercising a form of democratic government that is fully representative of its citizens;
 Whereas nations such as Iran and Syria, as well as designated foreign terrorist organizations such as Hezbollah and Hamas, refuse to recognize Israel’s right to exist, continually call for its destruction, and have repeatedly attacked Israel either directly or through proxies;
 Whereas, in particular, the Government of Iran’s ongoing pursuit of nuclear weapons poses a tremendous threat both to the United States and Israel;
 Whereas the negotiations between the so-called P5+1 countries and Iran over its illicit nuclear weapons program are entering a key phase, and Congress has heard the perspectives, both publicly and privately, of a number of close allies involved in the negotiations; and
 Whereas the United States is committed to ensuring that Israel, as a strong and trusted ally, maintains its qualitative military edge: Now, therefore, be it
	
 That the Senate— (1)warmly welcomes the Prime Minister of Israel, Benjamin Netanyahu, on his visit to the United States, which provides a timely opportunity to reinforce the United States-Israel relationship;
 (2)eagerly awaits the address of Prime Minister Netanyahu before a joint meeting of the United States Congress;
 (3)reaffirms its commitment to stand with Israel during times of uncertainty; (4)continues to strongly support Israel's right to defend itself from threats to its very survival; and
 (5)reaffirms its unequivocal and bipartisan support for the friendship between the people and Governments of the United States and Israel.
			
